Judgments, Supreme Court, New York County (Edwin Torres, J.), rendered March 31, 2003, convicting defendant, after a jury *216trial, of burglary in the second degree, possession of burglar’s tools and bail jumping in the second degree, and sentencing him, as a second felony offender, to an aggregate term of 15 years, unanimously affirmed. Judgments, same court and Justice, rendered May 21, 2003, convicting defendant, upon his pleas of guilty, of burglary in the first degree, attempted murder in the second degree, assault in the first degree and bail jumping in the second degree, and sentencing him to a concurrent aggregate term of 10 years, unanimously affirmed.
Defendant’s hearsay and uncharged crimes arguments are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would find that the testimony challenged as hearsay was not received for its truth, but as proper background material to assist the jury in understanding the events leading up to defendant’s arrest (see People v Tosca, 98 NY2d 660 [2002]; People v Rivera, 96 NY2d 749 [2001]), and that defendant was not prejudiced by the uncharged crimes evidence, which did not refer to him, but rather to another person. Concur—Marlow, J.P., Ellerin, Nardelli and Sweeny, JJ.